



COURT OF APPEAL FOR ONTARIO

CITATION: Stephens v. Stephens, 2019 ONCA
    752

DATE: 20190925

DOCKET: C66810

Doherty, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Kimberley
    Marie Stephens

Respondent

and

William Russell Stephens

Appellant

Kimberley Marie Stephens,
    self-represented

William Russell Stephens,
    self-represented

Heard: September 20, 2019

On
    appeal from the judgment of Justice Arrell of the Superior Court of Justice,
    dated December 9, 2011.

APPEAL BOOK ENDORSEMENT

[1]

No one appears for the respondent. The motion
    judge properly dismissed the myriad of orders requested by the appellant. There
    is no appeal from that part of the disposition.

[2]

The motion judge also commented, in strong
    terms, on the appellants long-term misuse of the process. He declared the
    appellant a vexatious litigant. He did so without any application under s. 140
    of the
Courts of Justice Act
,
and without giving the appellant any opportunity to address the proposed order.

[3]

In light of the significant procedural
    shortcomings, and absent a proper application, the order cannot stand, despite
    the potential merit of the order.

[4]

The appeal must be allowed, the order
    prohibiting the appellant from bringing any application involving the
    respondent, her counsel or children in any family-related matter without leave
    of the court, must be set aside.

[5]

The appellant advises that he no longer has any
    desire to engage in this family law-related litigation. He says he has not
    tried to bring any motions in 10 years, and only wants to get on with his life.
    Hopefully, this is true.

[6]

We emphasize that our decision turns on the
    absence of procedural fairness. We do not suggest that the motion judges
    characterization of the appellants litigation conduct was inappropriate. The
    appeal is allowed and the vexatious litigant order is set aside.


